NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3741-18T2

ERIC J. REAMY,

         Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
_________________________

                   Submitted March 2, 2020 – Decided March 18, 2020

                   Before Judges Sumners and Geiger.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. 3-60913.

                   Malcolm Blum, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Alison Keating, Deputy Attorney
                   General, on the brief).

PER CURIAM
        Petitioner Eric J. Reamy appeals from a final decision of the Board of

Trustees (Board) of the Police and Firemen's Retirement System (PFRS)

ordering the total forfeiture of his PFRS pension service credit due to

misconduct. We affirm.

                                       I.

        The following facts are essentially undisputed.      Reamy began his

employment with the Glen Rock Police Department (GRPD) in 1988 as a

patrolman. He was subsequently promoted to detective and detective sergeant.

        From March 2011 through August 2015, Reamy wrongfully and without

authorization sold four rifles and three handguns that he improperly removed

from the GRPD's evidence locker.

        In 2015, Reamy was the juvenile officer for the GRPD. He began sexting

on his work cellphone with two juvenile females, R.K., who was then seventeen

and H.G., who was then fourteen, that he met through police work. Reamy sent

photographs of his exposed penis to H.G. and solicited naked photographs from

her in return. In response, H.G. sent partially naked photographs of her breasts

and crotch area to Reamy. He also sent sexually explicit text messages to both

children, including that he would try to "f**k [H.G.]" if they "were closer in

age."

                                                                        A-3741-18T2
                                       2
      Following an investigation, Reamy was charged and pled guilty to third -

degree theft by failure to make required disposition of property received,

N.J.S.A. 2C:20-9, and second-degree endangering the welfare of a minor by a

caretaker by engaging in sexual conduct which would impair or debauch the

moral of a child, N.J.S.A. 2C:24-4(a)(1). An evaluation at the Adult Diagnostic

Treatment Center determined that his offense "appears to be an anomaly" and

he was not eligible for sentencing under the purview of the New Jersey Sex

Offender Act, N.J.S.A. 2C:47-1 to -10, because there was no "clear finding of

compulsive sexual behavior."

      During the sentencing hearing, the judge noted Reamy "took advantage of

a position of trust or confidence to commit the offense." He was sentenced to

concurrent three-year prison terms. Reamy was also ordered to comply with

Megan's Law, N.J.S.A. 2C:7-1 to -23, placed on parole supervision for life,

N.J.S.A. 2C:43-6.4, and ordered to pay restitution of $2530 to H.G.         The

judgment of conviction also states that Reamy "agrees to forfeit present and

future public employment." Reamy did not appeal his conviction or sentence.

He was paroled after serving one year.

      As a result of his conduct and conviction, Reamy was terminated from

employment and agreed to a September 30, 2016 consent judgment that: (1)


                                                                       A-3741-18T2
                                         3
forfeited his employment by the Borough of Glen Rock and the GRPD, pursuant

to N.J.S.A. 2C:51-2(a)(1), (2); and (2) "forever disqualified him from holding

any office or position of honor, trust or profit under this State or any of its

administrative or political subdivisions," pursuant to N.J.S.A. 2C:51-2(d).

      After his release from prison, Reamy applied for a special retirement. On

February 12, 2018, the Board denied Reamy's application. After considering the

record and applying the eleven factors set forth in N.J.S.A. 43:1-3, "the Board

determined that Mr. Reamy's criminal misconduct was directly related to his

public employment and demonstrates a high degree of moral turpitude." The

Board found that

            Mr. Reamy was only able to commit these crimes by
            virtue of his position as a police officer. He had contact
            information for the juveniles because he was a juvenile
            officer and oversaw their cases. In regard to the theft
            of weapons in evidence, not only was Mr. Reamy a
            police officer, he was the evidence officer. He stole
            evidence and sold it for personal profit.

      The Board further determined that a total forfeiture of all service and

salary credits in Reamy's PFRS account was warranted "due to the egregious

nature of his crimes and the direct relationship to his position."

      Reamy appealed the total forfeiture. The matter was transferred to the

Office of Administrative Law as a contested case and assigned to an


                                                                         A-3741-18T2
                                        4
Administrative Law Judge (ALJ) for hearing. A two-day hearing was conducted

in October 2018. The ALJ issued his initial decision on January 10, 2019.

      Reamy testified that his life dramatically changed for the worse in

December 2007, when he was diagnosed with stage two colon cancer.              He

underwent surgery followed by six months of chemotherapy. He claimed the

surgery and treatment caused him to experience erectile dysfunction and other

problems, including neuropathy, tinnitus, and inability to focus and concentrate.

      A counselor diagnosed Reamy with attention deficit disorder (ADD), for

which he was prescribed Adderall. He claims this caused him to experience

"hypersexuality" and led to him using his work cellphone to engage in sexual

communications with several women and sexting with R.K. and H.G.

      Reamy also claims he suffers from post-traumatic stress disorder (PTSD)

because of his prison experience. He works part-time and earns less than $400

per month. Financial difficulties led to the sale of his home.

      The ALJ found Reamy's "crimes[] were based only incidentally on his

police work." He noted the unblemished nature of Reamy's first twenty-three

years of employment. The ALJ recommended a partial forfeiture of pension

benefits of fifty-two months, reflecting the time period between March 4, 2011

and June 30, 2015. This represented the time from Reamy's first offense until


                                                                        A-3741-18T2
                                        5
his last day of work. The Attorney General filed exceptions to the ALJ's initial

decision.

      On March 11, 2019, the Board adopted the ALJ's findings of fact but

rejected his legal conclusion and ordered a total forfeiture of Reamy's pension

benefits. The Board considered the eleven factors adopted by the Court in

Uricoli v. Board of Trustees, Police and Firemen's Retirement System, 91 N.J.
62 (1982), and concluded that "[t]he Uricoli factors, particularly seven, eight,

and nine, justif[ied] the imposition of a total forfeiture."

      Regarding factor seven, the Board found "Reamy had multiple instances

of dishonorable conduct, reflecting two discrete crimes, the first stealing

weapons, and the second grooming two underage children under his care and

exchanging sexually explicit messages with them." The Board found Reamy's

conduct towards H.G. "was particularly egregious."

      Regarding factor eight, the Board found "the conduct that Reamy pled

guilty [to] was directly related to his workplace duties. He used his position

with the police department to steal the weapons, and he used his position as a

juvenile officer to begin communicating with the two children after he met them

through his job."




                                                                       A-3741-18T2
                                         6
      Regarding factor nine, the Board found "Reamy sought personal sexual

gratification from minors, susceptible individuals he was entrusted to protect.

This was particularly egregious because he supervised the juvenile bureau for

his department. Reamy additionally sought personal financial gain from selling

dangerous weapons, without regard for the consequences."               The Board

concluded that "Reamy's actions display a high level of moral turpitude as his

actions touch public safety and the safety of children."

      This appeal followed.      Reamy contends the applicable facts and law

warrant a determination that he should receive his pension benefits.

                                        II.

      The scope of our review in an appeal from a final decision of an

administrative agency is limited. Russo v. Bd. of Trs., Police & Firemen's Ret.

Sys., 206 N.J. 14, 27 (2011) (citing In re Herrmann, 192 N.J. 19, 27 (2007)).

The agency's decision should be upheld "unless there is a clear showing that it

is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record." Ibid. (quoting Herrmann, 192 N.J. at 27-28). In light of the deference

applied to such determinations, when an appellate court reviews administrative

sanctions, "the test . . . is 'whether such punishment is so disproportionate to the

offense, in light of all the circumstances, as to be shocking to one 's sense of


                                                                           A-3741-18T2
                                         7
fairness.'" Herrmann, 192 N.J. at 28-29 (alteration in original) (quoting In re

Polk, 90 N.J. 550, 578 (1982)). If this test is not met the sanction will not be

affirmed.

      We are not, however, "bound by an agency's interpretation of a statute or

its determination of a strictly legal issue." Russo, 206 N.J. at 27 (quoting

Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)). We undertake de

novo review of an agency's interpretation of a statute or case law. Ibid. (citing

Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

                                       A.

      A public employee must provide "honorable service" to receive pension

or retirement benefits. N.J.S.A. 43:1-3(a) ("The receipt of a public pension or

retirement benefit is . . . expressly conditioned upon the rendering of honorable

service by a public officer or employee."); N.J.A.C. 17:1-6.1(a); see also

Corvelli v. Bd. of Trs., Police & Firemen's Ret. Sys., 130 N.J. 539, 550 (1992)

(noting all of New Jersey's public pension statutes have an implied requirement

of honorable service, and forfeiture can be ordered for employees who violate

that requirement). The Board is authorized to order forfeiture, in whole or in

part, "for misconduct occurring during the member's public service which

renders the member's service or part thereof dishonorable." N.J.S.A. 43:1-3(b);


                                                                        A-3741-18T2
                                       8
N.J.A.C. 17:1-6.1(a), (c). Ordinarily, to require forfeiture of that portion of a

member's pension that accrued prior to the criminal activity, the Board must find

that the misconduct was related to the member's service. Masse v. Bd. of Trs.,

Pub. Emps.' Ret. Sys., 87 N.J. 252, 262-63 (1981). However, the "conviction of

a crime involving moral turpitude related to the employment taints all the past

service." Id. at 257. Thus, total forfeiture may be warranted when there is "a

nexus between the dishonorable conduct and the public employment." Ibid.

      The forfeiture of a public employee's pension is governed by the factors

enumerated in Uricoli, 91 N.J. at 77-78, and subsequently codified in N.J.S.A.

43:1-3(c).1 The eleven factors are:

            (1) the member's length of service; (2) the basis for
            retirement; (3) the extent to which the member's
            pension has vested; (4) the duties of the particular
            member; (5) the member's public employment history
            and record covered under the retirement system; (6) any
            other public employment or service; (7) the nature of
            the misconduct or crime, including the gravity or
            substantiality of the offense, whether it was a single or
            multiple offense and whether it was continuing or
            isolated; (8) the relationship between the misconduct
            and the member's public duties; (9) the quality of moral
            turpitude or the degree of guilt or culpability, including
            the member's motives and reasons, personal gain and

1
  Reamy was not subject to mandatory pension forfeiture under N.J.S.A. 43:1-
3.1(a) because the State did not contend the value of the stolen firearms
exceeded $10,000, see N.J.S.A. 43:1-3.1(b)(4), and conviction of violating
N.J.S.A. 2C:24-4(a)(1) is not an enumerated offense, see N.J.S.A. 43:1-3.1(b).
                                                                         A-3741-18T2
                                        9
             similar considerations; (10) the availability and
             adequacy of other penal sanctions; and (11) other
             personal circumstances relating to the member which
             bear upon the justness of forfeiture.

             [N.J.S.A. 43:1-3(c).]

      The factors "must be balanced and then weighed in terms of the goals to

be achieved under the pension laws." Uricoli, 91 N.J. at 78. The Board may,

however, attribute more weight to factors seven, eight, and nine, when

applicable. Corvelli, 130 N.J. at 552-53 (holding total pension forfeiture "was

justified . . . by application of Uricoli factors seven, eight, and nine").

                                         B.

      Reamy was convicted of second-degree endangering the welfare of a

minor by a caretaker and third-degree theft by improper disposition. Indeed,

Reamy, who pleaded guilty, does not deny committing both crimes.

      Law enforcement officers are held to a higher standard of conduct than

other public employees and are obliged to act in a reasonable manner. In re

Phillips, 117 N.J. 567, 576-77 (1990). Law enforcement officers "must present

an image of personal integrity and dependability in order to have the respect of

the public." Twp. of Moorestown v. Armstrong, 89 N.J. Super. 560, 566 (App.

Div. 1965). "Every police officer has an inherent duty to obey the law ." State

v. Stevens, 203 N.J. Super. 59, 65 (Law Div. 1984). Further, they must serve

                                                                              A-3741-18T2
                                        10
with "good faith, honesty, and integrity."     Id. at 66 (quoting Driscoll v.

Burlington-Bristol Bridge Co., 8 N.J. 433, 474-76 (1952)). This higher standard

of conduct applies to the behavior of law enforcement officers whether on or

off-duty. Phillips, 117 N.J. at 577.

      Despite his prior blemish-free years as a GRPD officer, Reamy was

terminated from employment, pleaded guilty to two serious crimes, and

sentenced to prison followed by registration under Megan's Law and parole

supervision for life. By any measure, his misconduct was egregious.

      Reamy's misconduct was directly related to his employment as a GRPD

officer. He stole firearms that were stored in an evidence locker while he was

the evidence officer for the department. He used his work cellphone to engage

in a course of sexting with underage girls involved in juvenile cases he was

overseeing as the department's juvenile officer. He did so while on duty.

      Reamy's misconduct involved multiple incidents of two types of criminal

behavior that stretched over several years. Reamy sold the firearms he stole on

at least four occasions between March 2011 and August 2015. The sexting

involved two minor victims and occurred over the course of three and one-half

months in 2015.




                                                                       A-3741-18T2
                                       11
      The "primary duty" of police officers "is to enforce and uphold the law."

Id. at 576 (quoting Armstrong, 89 N.J. Super. at 566). Reamy's conduct violated

his oath of office, undermined his ability to perform his duties, and tarnished the

reputation of the entire department. The victims of his sexting were children

that Reamy was sworn to protect.

      The ALJ's findings, which were adopted by the Board, are supported by

sufficient credible evidence in the record. The Board considered the Uricoli

factors and appropriately gave more weight to factors seven, eight, and nine. It

concluded total pension forfeiture was justified.

      Given our deferential standard of review and the serious nature of

petitioner's repeated misconduct that involved moral turpitude directly related

to his employment, we have little difficulty in upholding the Board's decision to

totally forfeit his PFRS retirement benefits. The decision is supported by

substantial evidence in the record and is neither arbitrary, capricious, nor

unreasonable.     Total forfeiture is not disproportionate to the offenses or

shocking to one's sense of fairness.

      Affirmed.




                                                                          A-3741-18T2
                                       12